

115 HR 6879 IH: Midway Atoll Trust Act
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6879IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the administration and operation of the infrastructure and the public visitation
			 program of Midway Atoll by the private sector at minimal cost to the
			 Federal Government by terminating the exclusive jurisdiction of the United
			 States Fish and Wildlife Service over the Midway Atoll and vesting such
			 jurisdiction in a Board of Governors of the Midway Atoll, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Midway Atoll Trust Act. 2.FindingsThe Congress finds the following:
 (1)The most decisive battle of World War II took place at the Midway Atoll on June 4, 1942. (2)In 1993, the Navy determined that 78 properties at the Midway Atoll were eligible, including the nine properties that were designated as National Historic Landmarks in 1987, for inclusion in the National Register of Historic Places.
 (3)The Midway Atoll was designated a National Memorial in 2000. (4)The Midway Atoll has been managed by a public/private partnership through the Midway Phoenix Corporation (1996–2002) at minimal expense to the Federal Government.
 (5)The Midway Atoll was declared a national wildlife refuge in 1996. (6)The Midway Atoll has been closed to public visitation since November 2012.
 (7)The Government Accountability Office investigation reported in 2016 that three historic properties at the Midway Atoll were destroyed without proper consultation.
 (8)The United States Fish and Wildlife Service disregarded until 2015 the requirements of section 126 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (113 Stat. 1501A–164), which specifically directed the Secretary of the Interior to consult with the International Midway Memorial Foundation on a regular basis regarding the management of Midway Atoll National Memorial.
 (9)The United States Fish and Wildlife Service continues to demolish buildings and structures at the Midway Atoll by failing to maintain them.
 (10)The Government Accountability Office was not able to prepare a report on the finances of Midway Atoll because the budget data available from the United States Fish and Wildlife Service from 2009 through 2015 was of undetermined reliability for the purposes of submitting an evaluation.
			3.Transfer of authority over Midway Atoll
 All administrative jurisdiction and authority of the Department of the Interior to manage national wildlife refuges on the Midway Atoll under the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd, 668ee) and any other Federal law is transferred to and vested in the Board of Governors of the Midway Atoll established under section 4.
		4.Midway Atoll Trust
 (a)EstablishmentThere is established the Midway Atoll Trust (in this section referred to as the Trust) to oversee the operations of Midway Atoll. (b)Authorities (1)In generalThe Trust may award and manage contracts to provide for the management and operation of Midway Atoll.
 (2)Board of Governors approval requiredAll policies and decisions of the Trust relating to the management of Midway Atoll shall be subject to the approval by the Board of Governors of the Midway Atoll.
				(c)Board of Governors
 (1)EstablishmentThere is established the Board of Governors of the Midway Atoll (in this Act referred to as the Board), consisting of— (A)one member appointed by the Director of the National Park Service;
 (B)one member appointed by the International Midway Memorial Foundation; (C)one member appointed by the Secretary of the Navy;
 (D)one member appointed by the Federal Aviation Association; (E)one member appointed by the Commandant of the Coast Guard; and
 (F)one member appointed by the Director of the United States Fish and Wildlife Service. (2)DutiesThe Board shall—
 (A)ensure that— (i)the Midway Atoll is efficiently operated, from both a financial and administrative standpoint; and
 (ii)administration of the Midway Atoll as a National Memorial is a priority equivalent to the priority of its administration as a national wildlife refuge;
 (B)secure a private sector entity to operate and maintain the infrastructure of the Midway Atoll and the public visitation program of the Midway Atoll, and ensure that—
 (i)the private sector is the main vehicle for making the Midway Atoll solvent and profitable; and (ii)the private sector operates and maintains the infrastructure and public visitation program at the Midway Atoll on a for-profit basis at minimal cost to the Government;
 (C)ensure that public visitation on Midway Atoll is restored and conducted by the private sector; and (D)ensure that Midway Atoll continues to operate as an emergency alternate landing field for trans-Pacific flights.
 (3)PowersThe Board— (A)shall have all necessary and proper powers for the exercise of its authorities; and
 (B)may enter into contracts with private sector entities for the operation of the Midway Atoll. (4)ChairmanThe Board shall have a Chairman who shall be selected annually by the Board from among its members in consecutive order.
				(5)Annual report
 (A)In generalThe Chairman of the Board shall submit annually to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the financial and operational activities relating to the Midway Atoll.
 (B)Member assessmentsEach member of the Board shall annually submit his or her assessment of such activities to the Chairman before the Chairman submits each report under subparagraph (A).
 (6)Compensation and expensesMembers of the Board shall serve without compensation for their service on the Board services, but shall be reimbursed for actual and necessary travel and subsistence expenses incurred by them in the performance of their duties.
 (7)Attendance of meetings by contractorsAny person who enters into a contract with the Trust to carry out operations of Midway Atoll may attend meetings of the Board, but shall not have authority to vote in such meetings.
 (d)Executive director and staffThe Trust shall have— (1)an executive director appointed by the Board;
 (2)senior managers who have experience in management, finance, historical preservation, fish and wildlife conservation, and airport management; and
 (3)such additional staff as are necessary to properly manage Midway Atoll. 5.Restoration of demolished infrastructure (a)In generalThe Director of the United States Fish and Wildlife Service shall restore all infrastructure of the Midway Atoll that has been demolished and is necessary for public visitation on the Midway Atoll.
 (b)Fuel tanksSuch restoration shall include replacement of two (2,000,000 gallon) fuel tanks that are essential for the sale of fuel and for the financial viability of the Midway Atoll.
 6.GAO studyThe Comptroller General of the United States shall, every three years, conduct a comprehensive study of all activities on the Midway Atoll and report on such study to the Committee on Energy and Natural Resources, the Committee on Appropriations, and the Committee on Environment and Public Works of the Senate and Committee on Natural Resources and the Committee on Appropriations of the House of Representatives.
		